DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 9 and 17 objected to because of the following informalities: incorrect grammar. Claim 9, and similarly claim 17, states “wherein send encoding the next frame…” which is grammatically incorrect. However, the examiner believes this merely to be a simple mistake/typo and will interpret the limitation as stating “wherein said encoding the next frame…”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claim 10 recites “a computer readable media” by itself is not statutory subject matter. However, if along with what the claim already states, the “computer readable media” was stored on a non-transitory computer-readable medium, that when executed by a computer processor, performs the steps, the claim would be reconsidered as statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krisbergh et al. (“Kris”) (U.S. PG Publication No. 2008/0158333).

In regards to claim 1, Kris teaches a method for recovering errors in video delivered to a client device over a network (See FIG. 1), comprising: 
	generating, by a server, a sequence of video frames (See ¶0039-0040 in view of FIG. 2); 
	slicing, by the server, each video frame into a plurality of slices (See ¶0011 and 0021 wherein frames are comprised of slices); 
	encoding, by the server, each of the plurality of slices of each video frame, wherein the encoding is configured to produce a compressed video stream comprising an initial I-frame followed by a plurality P-frames, the initial I-frame and each of the P-frames defined by respective said plurality of slices (See ¶0011 and 0021 in view of ¶0039-0041 and FIG.2-3); 
	transmitting, by the server, the compressed video stream over the network to the client device (See FIG. 1 and 2); 
	receiving, by the server, a notification of data loss detected in a slice position of a frame received at the client device, the notification being received from the client device (See ¶0041 and 0048 wherein the receiver may notify the sender that data has been corrupted or lost); and 
	encoding, by the server, responsive to receiving the notification at the server, a next frame with the slice position of the next frame being encoded as an I-slice and all remaining slice positions in the next frame it is obvious to an ordinary skill in the art that the current frame data or next frame data [in the same region] would be replaced especially in view of ¶0011 and 0021 because such picture data may be used as reference data used in future frames, thus reducing the severity and impact of a lossy network and for future frames as described in ¶0012-0013, in other words lessening repercussions of corrupt data in future frames).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate Kris’ own teaching because it allows for the reduction in severity and impact of a lossy network on future frames as described in at least ¶0012-0013.

In regards to claim 2, Kris teaches the method of claim 1, wherein the compressed video stream is transmitted as a stream of data packets (See for example ¶0022 and 0024 wherein the data may take the form of at least packets).

In regards to claim 3, Kris teaches the method of claim 1, wherein a single data packet comprising data for no more than a single slice to enable the single slice to be sent for said data loss (As per H.264 standards used by Kris, packet data is smaller than an entire slice of data of a frame).

In regards to claim 4, Kris teaches the method of claim 1, wherein the notification is sent via a feedback loop from the client device to the server, for use by an encoder of the server (See for example ¶0041-0042).

In regards to claim 5, Kris teaches the method of claim 1, further comprising encoding a subsequent frame immediately after the next frame in the sequence as a P-frame (See for example FIG. 3 wherein subsequent frames may comprise of P-frames).

In regards to claim 6, Kris teaches the method of claim 1, wherein the initial I-frame contains only I-slices (“The first data packet in a stream is typically encoded as an I-slice, which does not reference any previous frame data, and is indicated at 24 in FIG. 3,” - ¶0039).

In regards to claim 7, Kris teaches the method of claim 1, wherein each of the P-frames contain only P-slices (See ¶0040, however it is noted that the system may be changed such that future frames may comprise of both I and P-frames).

In regards to claim 8, Kris teaches the method of claim 1, wherein the client device is configured to decode each slice received as long as no data loss is detected (See ¶0011-0012 wherein of course the receiver is to decode data normally if no data loss is detected).

In regards to claim 9, Kris teaches the method of claim 1, wherein send encoding the next frame to include the I-slice and all remaining slice positions to include the P-slices, retransmission avoids 

In regards to claims 10, the claim is rejected under the same basis as claim 1 by Kris, wherein the computer readable media is taught as part of the computing systems as seen in FIG. 6.

In regards to claims 11-17, the claims are rejected under the same basis as claims 3-9 by Kris, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483